UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7486



SABASTIAN HASKINS,

                                            Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-228-AM)


Submitted:   July 28, 2004             Decided:   September 20, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sabastian Haskins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sabastian Haskins seeks to appeal the district court’s

order dismissing as untimely his petition under 28 U.S.C. § 2254

(2000).*   An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).

When, as here, a district court dismisses a § 2254 petition solely

on procedural grounds, a certificate of appealability will not

issue unless the petitioner can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”      Rose v. Lee, 252

F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)).   We have independently reviewed the record and

conclude that Haskins has not made the requisite showing.       See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

           Finally, in accordance with United States v. Winestock,

340 F.3d 200, 208 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003),

we construe Haskins’s notice of appeal and informal brief as a


     *
      We note that this is Haskins’s second § 2254 petition, which
should have been dismissed as an unauthorized successive petition.
By order filed March 11, 2004, this appeal was placed in abeyance
for Jones v. Braxton, No. 03-6891. In view of our recent decision
in Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004), we no longer
find it necessary to hold this case in abeyance for Jones.


                               - 2 -
motion for authorization under 28 U.S.C. § 2244 (2000) to file a

successive habeas corpus petition.              To obtain permission to bring

a second or successive § 2254 petition, a movant must show that his

claim:      (1) “relies on a new rule of constitutional law, made

retroactive to cases on collateral review by the Supreme Court,

that was previously unavailable” or (2) relies on newly discovered

facts that tend to establish the movant’s innocence.                       28 U.S.C.

§   2244.       We   conclude   that    Haskins    has     not   satisfied    either

standard.

               Accordingly, we deny Haskins’s implicit application for

leave to file a successive § 2254 petition, deny Haskins’s motion

to proceed in forma pauperis, deny a certificate of appealability,

and dismiss the appeal. We dispense with oral argument because the

facts    and    legal   contentions     are     adequately       presented    in   the

materials      before   the     court   and     argument    would    not     aid   the

decisional process.



                                                                           DISMISSED




                                        - 3 -